UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                         No. 19-6322


DARRELL J. WILLIAMS,

                    Plaintiff - Appellant,

             v.

BRYAN STIRLING; OFFICER WIGGINS; WARDEN RANDALL WILLIAMS,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. Cameron McGowan Currie, Senior District Judge. (2:18-cv-01690-CMC-
MGB)


Submitted: July 17, 2019                                          Decided: August 5, 2019


Before KING, HARRIS, and RUSHING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Darrell J. Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Darrell J. Williams seeks to appeal the district court’s order affirming the

magistrate judge’s denial of Williams’ motions to subpoena expert witnesses and to

compel discovery. He also seeks to appeal the magistrate judge’s order denying his

motions to compel discovery and inspection and his motion for relief from judgment.

This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and

certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The orders

Williams seeks to appeal are neither final orders nor appealable interlocutory or collateral

orders. Accordingly, we dismiss the appeal for lack of jurisdiction. We deny Williams’

motion to suspend proceedings and dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                               DISMISSED




                                             2